UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: November 30, 2012 Date of reporting period: May 31, 2012 Item 1. Reports to Stockholders. WBI Absolute Return Balanced Fund WBI Absolute Return Dividend Growth Fund Semi-Annual Report May 31, 2012 WBI Funds EXPENSE EXAMPLE – May 31, 2012 (Unaudited) Generally, shareholders of mutual funds incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested in the No Load Shares and the Institutional Shares of each Fund at the beginning of the period and held for the entire period (12/1/11– 5/31/12). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 2.00% and 1.75% per the operating expenses limitation agreement for the No Load Shares and the Institutional Shares, respectively, of each Fund.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are 3 WBI Funds EXPENSE EXAMPLE – May 31, 2012 (Unaudited), Continued meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these costs were included, your transaction costs would have been higher. WBI Absolute Return Balanced Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/11 5/31/12 12/1/11 – 5/31/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 366 days to reflect the one-half year expense. WBI Absolute Return Balanced Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/11 5/31/12 12/1/11 – 5/31/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 366 days to reflect the one-half year expense. WBI Absolute Return Dividend Growth Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/11 5/31/12 12/1/11 – 5/31/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 366 days to reflect the one-half year expense. 4 WBI Funds EXPENSE EXAMPLE – May 31, 2012 (Unaudited), Continued WBI Absolute Return Dividend Growth Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/11 5/31/12 12/1/11 – 5/31/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 366 days to reflect the one-half year expense. 5 WBI Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – May 31, 2012 (Unaudited) WBI Absolute Return Balanced Fund SECTOR ALLOCATION OF PORTFOLIO ASSETS –May 31, 2012 (Unaudited) WBI Absolute Return Dividend Growth Fund Percentages represent market value as a percentage of total investments. 6 (This Page Intentionally Left Blank.) 7 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2012 (Unaudited) Shares COMMON STOCKS - 19.65% Value Beverage Manufacturing - 3.23% PepsiCo, Inc. $ Electric Power Generation, Transmission and Distribution - 5.92% FirstEnergy Corp. PG&E Corp. Motor Vehicle Body and Trailer Manufacturing - 1.61% Gentex Corp. Other Food Manufacturing - 2.07% McCormick & Co., Inc. Other Miscellaneous Manufacturing - 2.42% Hasbro, Inc. Securities and Commodity Contracts Intermediation and Brokerage - 2.11% T. Rowe Price Group, Inc. Shoe Stores - 2.29% Foot Locker, Inc. TOTAL COMMON STOCKS (Cost $4,982,536) EXCHANGE-TRADED FUNDS - 21.61% iShares Floating Rate Note ETF iShares iBoxx $High Yield Corporate Bond Fund iShares iBoxx $Investment Grade Corporate Bond Fund iShares S&P U.S. Preferred Stock Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $5,575,014) The accompanying notes are an integral part of these financial statements. 8 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2012 (Unaudited), Continued Principal Amount CORPORATE BONDS - 14.12% Value Aerospace Product and Parts Manufacturing - 0.59% Lockheed Martin Corp. $ 4.25%, 11/15/2019 $ Agencies, Brokerages, and Other Insurance Related Activities - 0.57% Aon PLC 3.50%, 9/30/2015 Beverage Manufacturing - 0.58% Anheuser-Busch Cos. LLC 4.50%, 4/1/2018 Communications Equipment Manufacturing - 0.38% Harris Corp. 5.00%, 10/1/2015 Computer and Peripheral Equipment Manufacturing - 0.95% Dell, Inc. 4.625%, 4/1/2021 Hewlett-Packard Co. 4.30%, 6/1/2021 Depository Credit Intermediation - 1.13% Citigroup, Inc. 5.125%, 5/5/2014 Wells Fargo & Co. 5.00%, 11/15/2014 Electric Power Generation, Transmission and Distribution - 0.58% Exelon Generation Co. LLC 5.20%, 10/1/2019 Health and Personal Care Stores - 0.59% Express Scripts, Inc. 3.125%, 5/15/2016 The accompanying notes are an integral part of these financial statements. 9 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2012 (Unaudited), Continued Principal Amount Value Insurance Carriers - 0.57% MetLife, Inc. $ 4.75%, 2/8/2021 $ Investigation and Security Services - 0.58% Tyco International Finance 3.375%, 10/15/2015 Management of Companies and Enterprises - 0.58% JPMorgan Chase & Co. 2.60%, 1/15/2016 Medical Equipment and Supplies Manufacturing - 0.39% Zimmer Holdings, Inc. 4.625%, 11/30/2019 Motion Picture and Video Industries - 1.17% Time Warner, Inc. 4.00%, 1/15/2022 Viacom, Inc. 3.50%, 4/1/2017 Newspaper, Periodical, Book, and Directory Publishers - 0.60% Thomson Reuters Corp. 3.95%, 9/30/2021 Non-Depository Credit Intermediation - 1.16% American Express Credit 2.80%, 9/19/2016 General Electric Capital Corp. 5.625%, 5/1/2018 Nonmetallic Mineral Mining and Quarrying - 0.58% Potash Corporation of Saskatchewan, Inc. 3.25%, 12/1/2017 The accompanying notes are an integral part of these financial statements. 10 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at May 31, 2012 (Unaudited), Continued Principal Amount Value Pipeline Transportation of Natural Gas - 0.78% Kinder Morgan Energy Partners $ 4.15%, 3/1/2022 $ Securities and Commodity Contracts Intermediation and Brokerage - 1.15% Goldman Sachs Group, Inc. 3.625%, 2/7/2016 Prudential Financial, Inc. 3.00%, 5/12/2016 Software Publishers - 0.59% Adobe Systems, Inc. 4.75%, 2/1/2020 Wired Telecommunications Carriers - 0.60% AT&T, Inc. 4.45%, 5/15/2021 TOTAL CORPORATE BONDS (Cost $3,612,269) U.S. GOVERNMENT AGENCY ISSUE - 0.77% Federal Home Loan Banks 1.25%, 10/30/2019 TOTAL U.S. GOVERNMENT AGENCY ISSUE (Cost $199,990) Shares SHORT-TERM INVESTMENTS - 44.22% Invesco STIT - Treasury Portfolio - Institutional Class, 0.02% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $11,532,018) TOTAL INVESTMENTS IN SECURITIES (Cost $25,901,827) - 100.37% Liabilities in Excess of Other Assets - (0.37)% ) NET ASSETS - 100.00% $ (a)Rate shown is the 7-day yield as of May 31, 2012. ETF - Exchange-Traded Fund The accompanying notes are an integral part of these financial statements. 11 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at May 31, 2012 (Unaudited) Shares COMMON STOCKS - 33.08% Value Beverage Manufacturing - 4.08% PepsiCo, Inc. $ Cutlery and Handtool Manufacturing - 1.01% Kaydon Corp. Depository Credit Intermediation - 2.13% East West Bancorp, Inc. Gambling Industries - 1.03% Ameristar Casinos, Inc. Industrial Supply Distributor - 1.01% Applied Industrial Technologies, Inc. Metal Ore Mining - 2.64% Agnico-Eagle Mines Limited (a) Oil and Gas Extraction - 2.48% Cenovus Energy, Inc. (a) Other Fabricated Metal Product Manufacturing - 1.37% Parker Hannifin Corp. Other Miscellaneous Manufacturing - 3.86% Hasbro, Inc. Petroleum and Coal Products Manufacturing - 4.35% Exxon Mobil Corp. Printing and Related Support Activities - 1.10% Deluxe Corp. Securities and Commodity Contracts Intermediation and Brokerage - 4.01% T. Rowe Price Group, Inc. Shoe Stores - 4.01% Foot Locker, Inc. TOTAL COMMON STOCKS (Cost $8,984,143) The accompanying notes are an integral part of these financial statements. 12 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at May 31, 2012 (Unaudited), Continued Shares SHORT-TERM INVESTMENTS - 67.96% Value Invesco STIT - Treasury Portfolio - Institutional Class, 0.02% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $18,098,479) TOTAL INVESTMENTS IN SECURITIES (Cost $27,082,622) - 101.04% Liabilities in Excess of Other Assets - (1.04)% ) NET ASSETS - 100.00% $ (a)U.S. traded security of a foreign issuer. (b)Rate shown is the 7-day yield as of May 31, 2012. The accompanying notes are an integral part of these financial statements. 13 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2012 (Unaudited) WBI Absolute WBI Absolute Return Return Balanced Dividend Fund Growth Fund ASSETS Investments in securities, at value (identified cost $25,901,827 and $27,082,622, respectively) $ $ Receivables Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Investment securities purchased Fund shares redeemed Shareholder servicing fees Administration and fund accounting fees Transfer agent fees and expenses Advisory fees Audit fees Chief Compliance Officer fee 12b-1 fees Shareholder reporting Pricing fees Custody fees Legal fees 2 Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 14 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at May 31, 2012 (Unaudited), Continued WBI Absolute WBI Absolute Return Return Balanced Dividend Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE No Load Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized loss on investments ) ) Net unrealized appreciation/(depreciation) on investments ) Net assets $ $ The accompanying notes are an integral part of these financial statements. 15 (This Page Intentionally Left Blank.) 16 WBI Funds STATEMENTS OF OPERATIONS For the six months ended May 31, 2012 (Unaudited) WBI Absolute WBI Absolute Return Return Balanced Dividend Fund Growth Fund INVESTMENT INCOME Income Dividends (Net of foreign taxes withheld of $2,220 and $9,216, respectively) $ $ Interest Total investment income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Shareholder servicing fees - Institutional Shares (Note 6) Shareholder servicing fees - No Load Shares (Note 6) Transfer agent fees and expenses (Note 4) Registration fees Distribution fees - No Load Shares (Note 5) Audit fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Legal fees Trustee fees Pricing fees Reports to shareholders Insurance expense Other expenses Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation/(depreciation) on investments ) Net realized and unrealized gain/(loss) on investments ) Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 17 WBI Absolute Return Balanced Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 29, 2010* May 31, 2012 to (Unaudited) November 30, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income No Load Shares ) — Institutional Shares ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment income at end of period $ $ The accompanying notes are an integral part of these financial statements. 18 WBI Absolute Return Balanced Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: No Load Shares No Load Shares Six Months Ended December 29, 2010* May 31, 2012 to (Unaudited) November 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ 20 Institutional Shares Institutional Shares Six Months Ended December 29, 2010* May 31, 2012 to (Unaudited) November 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 19 WBI Absolute Return Dividend Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 29, 2010* May 31, 2012 to (Unaudited) November 30, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation/ (depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income No Load Shares ) — Institutional Shares ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment income at end of period $ $ The accompanying notes are an integral part of these financial statements. 20 WBI Absolute Return Dividend Growth Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: No Load Shares No Load Shares Six Months Ended December 29, 2010* May 31, 2012 to (Unaudited) November 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ Institutional Shares Institutional Shares Six Months Ended December 29, 2010* May 31, 2012 to (Unaudited) November 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 21 WBI Absolute Return Balanced Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period No Load Shares Six Months Ended December 29, 2010* May 31, 2012 to (Unaudited) November 30, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — Total distributions ) — Redemption fees retained ^# ^# Net asset value, end of period $ $ Total return %‡ -1.70 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets (a): Before expense reimbursement %† %† After expense reimbursement %† %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement )%† )%† After expense reimbursement %† %† Portfolio turnover rate %‡ %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 22 WBI Absolute Return Balanced Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Shares Six Months Ended December 29, 2010* May 31, 2012 to (Unaudited) November 30, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — Total distributions ) — Redemption fees retained ^# ^# Net asset value, end of period $ $ Total return %‡ -1.50 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets (a): Before expense reimbursement %† %† After expense reimbursement %† %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement )%† )%† After expense reimbursement %† %† Portfolio turnover rate %‡ %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 23 WBI Absolute Return Dividend Growth Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period No Load Shares Six Months Ended December 29, 2010* May 31, 2012 to (Unaudited) November 30, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ ^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — Total distributions ) — Redemption fees retained ^# ^ Net asset value, end of period $ $ Total return %‡ -5.00 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before expense reimbursement %† %† After expense reimbursement %† %† Ratio of net investment income/(loss) to average net assets: Before expense reimbursement %† )%† After expense reimbursement %† %† Portfolio turnover rate %‡ %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. The accompanying notes are an integral part of these financial statements. 24 WBI Absolute Return Dividend Growth Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Shares Six Months Ended December 29, 2010* May 31, 2012 to (Unaudited) November 30, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ ^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — Total distributions ) — Redemption fees retained ^# ^# Net asset value, end of period $ $ Total return %‡ -5.00 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before expense reimbursement %† %† After expense reimbursement %† %† Ratio of net investment income/(loss) to average net assets: Before expense reimbursement %† )%† After expense reimbursement %† %† Portfolio turnover rate %‡ %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. The accompanying notes are an integral part of these financial statements. 25 WBI Funds NOTES TO FINANCIAL STATEMENTS at May 31, 2012 (Unaudited) NOTE 1 – ORGANIZATION The WBI Absolute Return Balanced Fund and the WBI Absolute Return Dividend Growth Fund (the “Funds”) are each diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.Each Fund offers No Load Shares and Institutional Shares.The investment objective of the WBI Absolute Return Balanced Fund is to seek current income and long-term appreciation, while also seeking to protect principal during unfavorable market conditions.The investment objective of the WBI Absolute Return Dividend Growth Fund is to seek long-term capital appreciation and current income.The Funds commenced operations on December 29, 2010. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Funds’ policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to shareholders.Therefore, no Federal income or excise tax provision is required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax year 2011, or expected to be taken in the Funds’ 2012 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date.Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income, income and capital gain distributions from underlying funds, and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. 26 WBI Funds NOTES TO FINANCIAL STATEMENTS at May 31, 2012 (Unaudited), Continued The Funds distribute substantially all net investment income, if any, and net realized capital gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of each Fund based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. Each Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody and transfer agent fees. Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period.Actual results could differ from those estimates. F. Redemption Fees:The Funds charge a 2.00% redemption fee to shareholders who redeem shares held for 60 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital.During the six months ended May 31, 2012, the WBI Absolute Return Balanced Fund – No Load Shares, and Institutional Shares retained $181 and $1,170, respectively, in redemption fees.During the six months ended May 31, 2012, the WBI Absolute Return Dividend Growth Fund – No Load Shares and Institutional Shares retained $1,706 and $1,136, respectively, in redemption fees. G. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of May 31, 2012, management considered the impact of 27 WBI Funds NOTES TO FINANCIAL STATEMENTS at May 31, 2012 (Unaudited), Continued subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities – The Funds’ investments are carried at fair value.Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. 28 WBI Funds NOTES TO FINANCIAL STATEMENTS at May 31, 2012 (Unaudited), Continued Corporate Bonds – Corporate bonds, including listed issues, are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate bonds are categorized in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Short-Term Securities – Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of May 31, 2012: 29 WBI Funds NOTES TO FINANCIAL STATEMENTS at May 31, 2012 (Unaudited), Continued WBI Absolute Return Balanced Fund Level 1 Level 2 Level 3 Total Common Stocks Finance and Insurance $ $
